EXHIBIT 99.1 Consolidated Financial Statements Vurv Technology, Inc. and Subsidiaries Years Ended January 31, 2006, 2007 and 2008 With Report of Independent Certified Public Accountants Vurv Technology, Inc. and Subsidiaries Consolidated Financial Statements Years Ended January 31, 2006, 2007 and 2008 Contents Report of Independent Certified Public Accountants1 Consolidated Balance Sheets2 Consolidated Statements of Operations3 Consolidated Statements of Redeemable Preferred Stock and Stockholders’ Deficiency4 Consolidated Statements of Cash Flows5 Notes to Consolidated Financial Statements6 Report of Independent Certified Public Accountants To the Board of Directors and Stockholders of Vurv Technology, Inc. We have audited the consolidated balance sheet of Vurv Technology, Inc. and subsidiaries (the Company) as of January31, 2008, and the related consolidated statements of operations, redeemable preferred stock and stockholders’ deficiency, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Vurv Technology, Inc. and subsidiaries at January31, 2008, and the consolidated results of their operations and their cash flows for the year then ended in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young
